Citation Nr: 0713163	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-21-964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss, for the period of August 
31, 2001 to March 1, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss, for the period beginning 
March 2, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to June 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, granted a 
claim of service connection for bilateral hearing loss, with 
an initial (0 percent) noncompensable disability rating.

During the course of the appeal, the rating was increased to 
10 percent, effective August 31, 2001, the date of the claim.  
The rating was later increased to 20 percent, effective March 
2, 2005. 

This case was remanded for additional procedural development 
and de novo review in a February 2005 Board remand decision.  
Such development has been completed.


FINDINGS OF FACT

1.  Level IV was present in bilateral ears, pursuant to the 
June 2002 authorized audiometric examination.

2.  Level III was present in the right ear and Level II was 
present in the left ear, pursuant to the April 2003 VA 
audiometric examination.

3.  Level V was present in bilateral ears, pursuant to a 
March 2005 VA audiometric examination.


CONCLUSIONS OF LAW

1.  For the period between August 31, 2001 and March 1, 2005, 
the criteria for an evaluation in excess of 10 percent, for 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  For the period beginning March 2, 2005, the criteria for 
an evaluation in excess of 20 percent, for bilateral hearing 
loss, have not been met.  38 U.S.C.A. § 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in February 2005, with subsequent de novo review.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Here, although the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal under Dingess, prior to the initial decision in his 
case.

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  It appears that all necessary development has been 
completed.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any outstanding additional existing 
evidence necessary for a fair adjudication of the claim.  In 
addition, the evidence in the record demonstrates the veteran 
is not entitled to an increased initial rating for his 
service-connected bilateral hearing loss disability.  Thus, 
any failure in the timing or language of the VCAA notice by 
VA constitutes harmless error.  Accordingly, appellate review 
may proceed without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, (1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2006).   



Rating in excess of 10 percent for the period of August 31, 
2001 to March 1, 2005.

In January 2002, the veteran underwent a VA fee-based 
audiology examination by QTC Medical Services.  Pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
15
25
30
45
56
LEFT
10
10
15
55
70
53

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 in the left ear.

The Board notes however, that the examiner provided incorrect 
four-frequency averages.  In addition, private medical 
evidence submitted soon after, showed additional 
discrepancies in the values reported in January 2002.  
Specifically, in April 2002 correspondence, Dr. S. indicated 
that based upon his evaluations of the veteran in September 
2000 and April 2002; the hearing loss appeared to be more 
severe than that noted in the January 2002 authorized 
audiogram report.  Dr. S. reported pure tone averages of:  


HERTZ

500
1000
2000
4000
RIGHT
25
30
60
65
LEFT
30
40
60
60

The RO thereafter requested clarification of the January 2002 
results.  Upon retesting in June 2002, QTC Medical Services 
provided results as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
45
55
60
65
56
LEFT
40
45
50
55
60
53

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 56 and a speech discrimination of 76 
percent, in the right ear, will result in level IV hearing 
for that ear.  A puretone threshold average of 53 and a 
speech discrimination of 80 percent, in the left ear, will 
result in level IV hearing for that ear.  Applying these 
results to the Table VII chart (with neither ear being the 
"poorer" ear), a level IV for the right ear, combined with 
a level IV for the left ear, will result in a 10 percent 
compensation evaluation.  

On the authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
60
60
60
58
LEFT
45
55
55
60
54

Speech audiometry revealed speech recognition ability of 84 
percent bilaterally.
Applying the above results to the Table VI chart, a puretone 
threshold average of 58 and a speech discrimination of 84 
percent, in the right ear, will result in level III hearing 
for that ear.  A puretone threshold average of 54 and a 
speech discrimination of 84 percent, in the left ear, will 
result in level II hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
"poorer" ear), a level III for the right ear, combined with 
a level II for the left ear, will result in a 0 percent 
compensation evaluation.  

Audiogram results provided by Dr. S., (C. H. C., Inc.) dated 
in August 2003 Although test results were noted, they were 
not interpreted applying VA standards.  The Board notes that 
there is no indication that this examination was performed by 
a state-licensed audiologist; or that the word discrimination 
results were obtained by using a controlled speech 
discrimination test, consistent with the Maryland CNC.  Thus, 
these results are not probative.

The veteran underwent audiometric testing in September 2003, 
with New Hanover ENT. Inc., P.C.  The audiologist noted that 
the test was performed consistent with the Maryland CNC.  
Although test results were noted, they were not interpreted 
applying VA standards.  The audiologist diagnosed a bilateral 
sensorineural hearing loss with gradual sloping to the 
moderately-severe to severe range in the higher frequencies.

The veteran and his spouse's submitted lay statements, dated 
in September 2003, which described the veteran's difficulty 
hearing without his hearing aids.  

Based upon the evidence provided, the Board finds that an 
initial compensable evaluation of 10 percent, and no higher, 
was warranted for the period between August 31, 2001 and 
March 1, 2005.  The June 2002 authorized examination showed 
Level III in the right ear and Level IV in the left ear, 
which warranted a 10 percent rating, according to the 
mechanical application of the relevant hearing impairment 
tables.  

Rating in excess of 20 percent, for the period beginning 
March 1, 2005.

In a rating decision dated in June 2005, the RO increased the 
veteran's disability evaluation to 20 percent, with an 
effective date of March 2, 2005.  This increase was awarded 
on the basis of a March 2005 VA audiological examination.  
During this audiological evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
40
50
55
55
60
55
LEFT
40
50
60
55
55
55.25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 68 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 55 and a speech discrimination of 72 
percent, in the right ear, will result in level V hearing for 
that ear.  A puretone threshold average of 55 and a speech 
discrimination of 68 percent, in the left ear, will result in 
level V hearing for that ear.  Applying these results to the 
Table VII chart (with neither ear being the "poorer" ear), 
a level V for the right ear, combined with a level V for the 
left ear, will result in a 20 percent compensation 
evaluation.  

Recently, the veteran submitted a written statement in which 
indicated the VA audiologist told him his hearing had 
worsened and that he needed stronger hearing aids.  
Consideration of that statement by the RO has been waived by 
his service representative.  The veteran also included a VA 
outpatient record of a VA audiological evaluation, dated in 
February 2007.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
65
65
65
65
LEFT
55
60
55
60
60

Initial speech recognition scores were 88 percent in the 
right ear and 76 percent in the left ear.  Because the pure 
tone averages were not provided, the Board cannot interpret 
the results.

Thus, the Board finds that a 20 percent evaluation from March 
2, 2005 was proper based upon the March 2005 VA audiometric 
examination as it was mechanically applied to the relevant 
tables.  The evidence received since March 2005 does not 
reflect impaired hearing acuity levels which would warrant an 
evaluation in excess of 20 percent.  

The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

On the basis of the foregoing, the Board concludes the levels 
of disability shown do not warrant disability ratings in 
excess of 10 percent for the period between August 31, 2001 
and March 1, 2005; and in excess of 20 percent beginning 
March 2, 2005.  With due consideration to the provisions of 
38 C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration.  


ORDER

An initial evaluation for bilateral hearing loss, in excess 
of 10 percent, for the period of August 31, 2001 to March 1, 
2005, is denied.

An evaluation for bilateral hearing loss in excess of 20 
percent from March 2, 2005 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


